Citation Nr: 1034202	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-36 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lateral 
laxity of the left ankle.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

3.  Entitlement to service connection for numbness in the right 
hand, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

4.  Entitlement to service connection for numbness in the left 
hand, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1985 to December 
2005, in the Southwest Asia theater of operations.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction was subsequently transferred to the 
RO in Philadelphia, Pennsylvania.

The issues of entitlement to an initial compensable rating for 
bilateral hearing loss and entitlement to service connection for 
numbness in the right and left hands are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 18, 2007, prior to the promulgation of a decision in 
the appeal, the appellant notified the Board that he was 
withdrawing his appeal of entitlement to a rating in excess of 20 
percent for lateral laxity of the left ankle.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issue of entitlement to a rating in excess of 20 
percent for lateral laxity of the left ankle have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or his authorized representative.  38 C.F.R. § 20.204.  
In August 2007, the appellant withdrew his appeal of entitlement 
to a rating in excess of 20 percent for lateral laxity of the 
left ankle.  This arrived at the Board in August 2007.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Thus, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to a rating in excess of 20 percent for 
lateral laxity of the left ankle is dismissed. 


REMAND

By a rating decision dated February 2006, the RO granted service 
connection for bilateral hearing loss and a noncompensable 
evaluation was granted, effective January 1, 2006.  The Veteran 
appealed, asserting that his hearing loss warranted a higher 
rating.  

After review of the record, the Board notes that almost five 
years have passed since the Veteran's December 2005 VA 
audiological examination, and there is a suggestion of increased 
pathology.  Whether an examination is sufficiently 
contemporaneous to properly rate the current severity of the 
Veteran's disability depends on the particular circumstances of 
the individual case.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Moreover, in his May 2006 notice of disagreement, the Veteran 
stated that he had recently had his hearing loss evaluated by an 
independent physician.  Copies of those records should be 
obtained.

Further, the Veteran contends that he has numbness of the 
bilateral hands that is related to his active service, to include 
as due to an undiagnosed illness.  The Veteran also stated that 
he had carpal tunnel nerve damage that he believed was directly 
related to his work performed as an Aerospace Ground Equipment 
Technician during active duty.  

In his May 2006 notice of disagreement, the Veteran further 
stated that he was currently being treated for carpal tunnel 
nerve damage related to the complaints of numbness in his hands.  
These records should be obtained.  

Moreover, the Board notes that while a VA examiner indicated that 
there was no underlying etiology for the Veteran's numbness in 
the hands, the examination did not include an EMG study and/or a 
nerve conduction study, nor did it address the question of an 
undiagnosed illness.  Thus, an examination or opinion is 
necessary to make a decision on a claim if the evidence of record 
contains competent evidence that the claimant has a current 
disability, and indicates that the disability or symptoms may be 
associated with the claimant's active military service, but does 
not contain sufficient medical evidence to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
authorizations, the RO/AMC should attempt 
to obtain copies of the treatment records 
indicated by the Veteran in his May 2006 
notice of disagreement, including the 
recent audiological evaluation by the 
independent physician.  If there is an 
unsuccessful attempt to obtain records, 
the claims folder should contain 
documentation as to the attempts made.

2.	After associating all outstanding 
pertinent records with the claims file, 
schedule the Veteran for a VA audiology 
examination to determine the extent and 
severity of his bilateral hearing loss.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests, 
including an audiological evaluation, 
must be performed.  The results should 
conform to VA regulations governing 
evaluation of hearing loss.  Also, the 
examiner should fully describe the 
functional effects of the Veteran's 
hearing loss disability.  The examiner 
should set forth a complete rationale 
for all findings and conclusions in a 
legible report.

3.	The Veteran should be afforded an 
appropriate VA examination to address the 
issue involving his claim for service 
connection for numbness in the bilateral 
hands.  The claims folder should be made 
available and reviewed by the examiner.  
Based on the Veteran's report regarding 
the onset and continuity of his right 
hand and left hand symptoms, the examiner 
must state whether these symptoms are 
attributable to a known clinical 
diagnosis.  If so, the examiner must 
state whether it is at least as likely as 
not that the known clinical diagnosis is 
related to or had its onset in service.  
In offering this assessment, the examiner 
must acknowledge and discuss the lay 
report regarding the onset and continuity 
of the Veteran's right hand and left hand 
symptoms.  All findings and conclusions 
should be set forth in a legible report

4.	Then, the RO/AMC should re-adjudicate the 
appeal.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


